DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose or suggest an exhaust gas purification system disposed in an exhaust gas passage of an engine, comprising: a particulate filter configured to capture particulates contained in exhaust gas; an SCR catalyst provided downstream of the particulate filter in a direction of flow of the exhaust gas, and configured to reduce NOx contained in the exhaust gas for purification in the presence of a reducing agent; an injection unit provided between the particulate filter and the SCR catalyst, and configured to supply the reducing agent or a precursor of the reducing agent to the SCR catalyst so as to supply the reducing agent to the SCR catalyst; and a reducing agent oxidation catalyst provided downstream of the SCR catalyst in the direction of flow of the exhaust gas, and configured to remove the reducing agent having passed through the SCR catalyst, wherein the particulate filter contains a Zr-based composite oxide which does not contain a catalytic noble metal or Ce, and a Rh-doped Ce-containing Zr-based composite oxide, and does not contain Pt or Pd as a catalytic noble metal, and the reducing agent oxidation catalyst contains Pt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774